 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

EASTERN DIVISION
Lee Collins, ) CASE NO. 1:18 CV 1940
)
Plaintiff, ) JUDGE DONALD C. NUGENT
)
v. )
) MMQR_LMWM_OFOU_NM
Sherley Smith, Chairperson, ) AND ORDER
Ohio Adult Parole Authority, )
)
Defendant. )

Pro se plaintiff Lee Collins, an Ohio prisoner, filed this civil rights action under 42 U.S.C.
§1983 against the Chairperson of the Ohio Adult Parole Authority. (Doc. No. l.) His complaint
challenges the constitutionality of the post release control portion of his state sentence. 'I`he only
relief he seeks is to have that portion of his sentence terminated (Id. at 5.)

Although pro se pleadings are liberally construed, Boag v. MacDougall, 454 U.S. 364, 365
(1982); Haines v. Kerner, 404 U.S. 519, 520 (1972), federal district courts are expressly required
under 28 U.S.C. § 1915A to screen any complaint in a civil action in which a prisoner seeks redress
from an officer or employee of a governmental entity, and to dismiss before service any such action
that the court determines is frivolous or malicious, fails to state a claim on which relief may be
granted, or seeks monetary relief from a defendant who is immune from such relief. See 28 U.S.C.

§1915A; Hill v. Lappin, 630 F.3d 468, 471 (6th Cir. 2010). To survive a dismissal for failure to state

 

 

 

a claim, a pro se complaint must contain sufficient factual matter, accepted as true, to state claim to
relief that is plausible on its face. Hill, 630 F.3d at 471 (holding that the dismissal standards
articulated in Ashcroj v. Iqbal, 556 U.S. 662 (2009) and Bell Atlantic Corp. v. Twombly, 550 U.S.
544 (2007) govern dismissals for failure to state a claim under 28 U.S.C. § 1915A).

The plaintiff' s action must be dismissed for failure to state a claim. A civil rights action
under § 1983 is not the appropriate mechanism for a person in state custody to challenge the legality
of a conviction or sentence. “The proper vehicle to challenge a [state] conviction is through the
state’s appellate procedure and, if that fails, habeas relief under 28 U.S.C. § 2254.” Jackim v. Cify
ofBrooklyn, No. l: 05 CV 1678, 2010 WL 4923492, at *4 (N.D. Ohio November 29, 2010). A
prisoner may not use a civil rights action as an alternative to a petition for a Writ of habeas corpus
to challenge the legality of his confinement See Prez'ser v. Rodriguez, 411 U.S. 475, 500 (1973) (a
prisoner Who challenges the fact or duration of his confinement must do so through an application
for a writ of habeas corpus).

Accordingly, if the plaintiff wishes to pursue his claims to terminate a portion of his state
sentence, he must do so in a habeas corpus proceeding after he has exhausted available state court
remedies

This civil rights action is dismissed pursuant to 28 U.S.C. § 1915A, and the Court certifies,
pursuant to 28 U.S.C. §1915(a)(3), that an appeal from this decision could not be taken in good faith.

I'l` IS SO ORDERED.

 
     

ONALD C. UGEN
UNITED STATES DIS

_2_

 

